EXHIBIT 10.15

MOTOROLA MOBILITY HOLDINGS, INC.

AWARD AGREEMENT

For the

Motorola Mobility Holdings, Inc. 2011 Incentive Compensation Plan

Terms and Conditions Related to Non-Employee Director Stock Options

 

Participant:  

 

      Date of Expiration:  

 

Commerce ID#:  

 

      Number of Options:  

 

Date of Grant:  

 

      Exercise Price:  

 

Type:     U.S. Non-qualified stock option        

Motorola Mobility Holdings, Inc. (“the Company”) is pleased to grant you options
to purchase shares of the Company’s Common Stock (“Shares”) under the Motorola
Mobility Holdings, Inc. 2011 Incentive Compensation Plan (the “Plan”). The
number of options (“Options”) awarded to you and the Exercise Price per Option,
which is no less than the Fair Market Value on the Date of Grant, are stated
above. Each Option entitles you to purchase one Share on the terms described
below in this Award Agreement and in the Plan.

Vesting Schedule

Subject to the terms of this Award Agreement, the Option shall vest and become
exercisable with respect to 100% of the Options on the first anniversary of the
Date of Grant.

 

 

1.

Vesting and Exercisability

You cannot exercise the Options until they have vested.

 

a.

Regular Vesting – The Options will vest in accordance with the above schedule
(subject to the other terms hereof).

 

b.

Special Vesting – You may be subject to the Special Vesting Dates described
below if your service as a non-employee member of the Board of Directors of the
Company (“Director”) terminates.

 

c.

Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.

 

2.

Expiration

All Options expire on the earlier of (i) the Date of Expiration as stated above
or (ii) any of the Special Expiration Dates described below. As an
administrative matter, the vested portion of the Options may be exercised only
until the close of the NYSE on the Expiration Date or, as applicable the Special
Expiration Date, or, if such date is not a trading day on the NYSE, the last
trading day before such date. Any later attempt to exercise the Options will not
be honored as once an Option expires, you no longer have the right to exercise
it.

 

-1-



--------------------------------------------------------------------------------

3.

Special Vesting Dates and Special Expiration Dates

There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:

 

a.

Death – If your service with the Company terminates because of your death,
Options that are not vested will automatically become fully vested upon your
death. All your Options will then expire on the earlier of (i) one year
following the date of your death; (ii) the occurrence of a Change in Control of
the Company; and (iii) the Date of Expiration. Until that time, with written
proof of death and inheritance, the Options will be exercisable by your legal
representative, legatees or distributees.

 

b.

Change In Control – If a Change in Control of the Company occurs, all of your
unvested Options will be fully vested immediately prior to the Change in Control
and following such Change in Control, all of your Options not exercised as of
the Change in Control shall terminate and cease to be outstanding.

 

c.

Termination of Service Because of Disability – If your service with the Company
terminates because of your disability, as determined by the Board, Options that
are not vested will automatically become fully vested upon your disability. All
your Options will then expire on the earlier of (i) one year following the date
of your termination of service; (ii) the occurrence of a Change in Control of
the Company; and (iii) the Date of Expiration.

 

d.

Termination of Service for any Other Reason than Described Above – If your
service with the Company terminates for any reason other than described above,
including voluntary resignation of your service, all of your unvested Options
will vest on a pro rata basis in an amount equal to (a)(i) the total number of
Options subject to this Award, multiplied by (ii) a fraction, the numerator of
which is the number of your completed full months of service from the Date of
Grant to the date of your termination of service and the denominator of which is
the number of full months during the entire vesting period, minus (b) any
Options that vested prior to the date of your termination of service. All of
your vested but not yet exercised Options will expire on the earlier of (i) one
year following the date of your termination of service; (ii) the occurrence of a
Change in Control of the Company; and (iii) the Date of Expiration. Any Options
remaining unvested at the date of your termination of service shall expire at
that time.

 

4.

Other Terms

 

a.

Method of Exercising – You must follow the procedures for exercising options
established by the Company from time to time. At the time of exercise, you must
pay the Exercise Price for all of the Options being exercised. Options may not
be exercised for less than 50 Shares unless the number of Shares represented by
the vested portion of the Option is less than 50 Shares, in which case the
Option must be exercised for the full number of whole Shares then subject to the
vested portion of the Option.

 

b.

Transferability – Unless the Committee provides in the resolutions authorizing
the grant of the Options, the Options are not transferable other than by will or
the laws of descent and distribution.

 

5.

Responsibility for Taxes – You are advised to review with your own tax advisors
the Federal, state, local and, if applicable, non-U.S. tax consequences of the
transactions contemplated by the Options. You are relying solely on such
advisors and are not relying in any part on any statement or representation of
the Company or any of its agents. Neither the Company nor any Affiliate shall be
responsible for withholding any income tax, social security, unemployment,
disability insurance or other tax obligations that become legally due by
Director in connection with any aspect of the Options, including the grant,
vesting or exercise of the Options or sale of the underlying Shares
(“Tax-Related Items”). You are solely responsible for timely reporting all
income derived from the Options on your personal tax return and paying all
Tax-Related Items, and shall indemnify the Company and hold it harmless from and
against all claims,

 

-2-



--------------------------------------------------------------------------------

 

damages, losses and expenses, including reasonable fees and expenses of
attorneys, relating to any obligation imposed by law on the Company or any
Affiliate to pay any Tax-Related Items. Notwithstanding the foregoing, in the
event that the Company or any Affiliate has any obligation to withhold
Tax-Related Items under any applicable law, you authorize the Company and/or an
Affiliate, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related items by one or a combination of the
following: (i) withholding from any cash compensation paid to you by the
Company; or (ii) withholding from proceeds of the sale of Shares acquired upon
exercise of the Options, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization).
You further acknowledge that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Options, including, but not limited to, the grant, vesting or
exercise of the Options, the issuance of Shares upon exercise, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (ii) does not commit to and is under no obligation to structure
the terms of the Options or any aspect of the Options to reduce or eliminate
your liability for Tax-Related Items or achieve any particular tax result.

 

6.

Consent to Transfer Personal Data

By accepting the Options, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data, in electronic or
other form, as described in this Award Agreement. You are not obliged to consent
to such collection, use, processing and transfer of personal data. However,
failure to provide the consent may affect your ability to participate in the
Plan. The Company and its Affiliates may hold certain personal information about
you, that may include your name, home address and telephone number, date of
birth, social security number or other tax identification number, nationality,
any shares of stock held in the Company, or details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, vested, or
unvested, for the exclusive purpose of implementing, administering, and managing
the Plan (“Data”). The Company and/or its Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and the Company and/or any of its
Affiliates may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States and
the recipients’ country may have different data privacy laws and protections
from your country. You authorize the Data recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on your
behalf to a broker or other third party with whom you may elect to deposit any
Shares acquired pursuant to the Plan. You may request a list with the names and
addresses of any potential recipients of the Data by contacting the Company. You
may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing, in any case without cost, by contacting
the Company; however, withdrawing your consent may affect your ability to
participate in the Plan.

 

7.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the Shares underlying the Options. You should note
that the future value of the Shares underlying the Options is unknown. If the
Shares do not increase in value, the Options will have no value and if you
obtain Shares upon exercise of the Options, the value of those Shares may
increase or decrease, including below the Exercise Price. You are hereby advised
to consult with your own personal tax, legal, and financial advisors regarding
your participation in the Plan before taking any action related to the Plan.

 

-3-



--------------------------------------------------------------------------------

8.

Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Options and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with applicable law or facilitate the administration of the Plan, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

9.

Severability

The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions nevertheless shall be binding and enforceable.

 

10.

Governing Law and Choice of Venue

This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware U.S.A., without regard to the
provisions governing conflict of laws. Any and all disputes relating to,
concerning or arising from this Award Agreement, or relating to, concerning or
arising from the relationship between the parties by the Award or this Award
Agreement, shall be brought and heard exclusively in the United States District
Court for the District of Delaware or the Delaware Superior Court, New Castle
County. Each of the parties hereby represents and agrees that such party is
subject to the personal jurisdiction of said courts; hereby irrevocably consents
to the jurisdiction of such courts in any legal or equitable proceedings related
to, concerning or arising from such dispute; and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.

 

11.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by the terms and conditions of
the Award Agreement, the Plan, any and all rules and regulations established by
the Company in connection with Awards issued under the Plan, and any additional
covenants or promises the Company may require as a condition of the grant.

 

12.

Other Information about Your Options and the Plan

The Plan and the Prospectus for the Plan are available at the Secretary’s Office
in the Company’s law department.

 

-4-